"WiNBORNE, J.
Appellants on this appeal bring into question the correctness of the ruling of the trial court in overruling their demurrer, and in continuing the restraining order, as modified, until the final hearing.
When the sufficiency of a pleading is tested upon challenge by demurrer, the truth of the allegations of fact contained therein, and ordinarily relevant inferences of fact, necessarily deducihle therefrom, are admitted. Ballinger v. Thomas, 195 N. C., 517, 142 S. E., 761; Spake v. Pearlman, 222 N. C., 62, 21 S. E. (2d), 881; Dickensheets v. Taylor, ante, 570.
Both the statute, C. S., 535, and the decisions of this Court require that the pleading be liberally construed, and that every reasonable intendment and presumption must be in favor of the pleader. A pleading must be fatally defective before it will be rejected as insufficient. Ins. Co. v. McCraw, 215 N. C., 105, 1 S. E. (2d), 369; Cotton Mills v. Mfg. Co., 218 N. C., 560, 11 S. E. (2d), 550; Dickensheets v. Taylor, supra.
*710Furthermore, plaintiff may unite in the same complaint several causes of action, of legal or equitable nature, Or both, where they all arise out of the same action, or transaction connected with the subject of action. C. S., 507.
Applying these principles to the complaint in hand, we are unable to say that there appears upon the face of the complaint (a) a defect of parties plaintiff and defendant, (b) improper joinder of several causes of action, or (c) insufficient statement of facts to constitute a cause of action — the grounds upon which appellants base their attack upon the ruling of the trial court upon the demurrer.
Reading the complaint in the light of these principles, these facts appear: Plaintiff, having bought a majority of the shares of the capital stock of the defendant corporation, part common and part preferred, has made demand upon officers of the corporation, including R. A. Parsley, as its president, for the transfer of same to him upon the books of the corporation, and his demand has been refused, because, as defendants wrongfully contend, all the preferred stock has been called at par pursuant to a resolution of stockholders in annual meeting, which was illegal and invalid for that, among other things, a quorum for the transaction of business was not present. This brings into question the legality of the stockholders meeting.
While there appear allegations regarding the trust agreement to which neither the plaintiff nor the corporate defendants are parties, but under which defendant Parsley holds certain stock of defendant corporation for benefit of certain persons who are not parties to this action, it is clear that plaintiff is not undertaking to assert any right under this agreement. Rather, it appears the facts alleged are intended to show further reason why a quorum was lacking at the meeting, and to show as grounds for injunctive relief unfairness in calling at par preferred stock worth $300.00 per share.
Moreover, being of opinion that the demurrer was properly overruled, we are of opinion that upon facts found by the court the injunction, as modified, was properly continued to the hearing, pending which we refrain from discussion of the facts.
Affirmed.